Citation Nr: 0923777	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-14 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel






INTRODUCTION

The appellant is seeking benefits as the surviving spouse of 
the Veteran, who had active service from April 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).



FINDINGS OF FACT

1.  The Veteran died in February 2006.  According to the 
Death Certificate, the cause of his death was lung cancer.  

2.  At the time of his death, the Veteran had service 
connection for a moderate muscle injury to Group XVII, 
lateral aspect of right thigh and buttock, with slight muscle 
weakness and reduction in ability to abduct leg, with upper 
scar measuring 21/2 in. by 31/4 in. and lower scar 11/4 in. by 11/4 
in. on the right thigh, residuals of a gunshot wound, with a 
disability evaluation of 20 percent.  

3.  The competent evidence does not demonstrate that the 
Veteran's death was related to the service-incurred gunshot 
wound or any other incident of active service.


CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury 
or disease incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In April 2006, VA sent the appellant a letter informing her 
of the types of evidence needed to substantiate her claim and 
its duty to assist her in substantiating her claim under the 
VCAA.  The letter informed the appellant that VA would assist 
her in obtaining evidence necessary to support her claim, 
such as medical records, employment records, or records from 
other Federal agencies.  She was advised that it is her 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in her 
possession to the RO.  A June 2007 letter explained how VA 
determines disability rating and effective date.

The Board acknowledges that the content of the April 2006 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the appellant did not receive Dingess notice until 
after initial adjudication of the claim, it is clear that she 
was provided with the opportunity to participate in the 
processing of her claim so as to render any defect in notice 
non-prejudicial.  For example, the October 2006, April 2007 
and May 2007 rating decisions, January 2008 SOC, and May 2008 
and August 2008 SSOCs explained the basis for the RO's 
action, and the SOC and SSOCs provided her with additional 
60-day periods to submit more evidence.  Moreover, the claim 
was readjudicated in the SOC and SSOCs after the appellant 
received notice in compliance with Dingess.  In addition, the 
appellant has demonstrated through submission of additional 
evidence that she was aware of the type of evidence required 
to substantiate her claim.  Finally, the benefit being sought 
is not being granted in this case, so the Board will not 
reach the issue of effective date discussed by the Court in 
Dingess.

In the context of a claim for dependency and indemnity 
compensation (DIC) based upon service connection for the 
cause of a veteran's death, VCAA notice must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate such a claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected. Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC, there is 
no preliminary obligation on the part of VA to conduct a pre-
decisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice. 

The Board finds that in the present case the requirements of 
the VCAA notice under the Hupp decision have been fulfilled 
by a June 2008 letter sent to the appellant explaining each 
element above.  The claim was subsequently readjudicated in 
the August 2008 SSOC.  

Thus, it appears that all obtainable evidence identified by 
the appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Moreover, the appellant has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the appellant 
has not identified any evidence which she would have 
submitted if Dingess and Hupp notice had been provided 
earlier, nor has she demonstrated any prejudicial or harmful 
error in VCAA notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Shinseki v. Sanders, supra. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Kalispell VA Medical Center (VAMC), and private treatment 
records.  In addition, VA conducted file reviews in October 
2006 and December 2007.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the appellant.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection for Cause of Death

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In the present case, the appellant asserts that her husband's 
service-connected muscle injury with scarring of the lateral 
aspect of the right thigh and buttocks, residuals of a 
gunshot wound, led to or contributed to the Veteran's death.  
Thus, the question before the Board is whether the Veteran's 
service-connected gunshot wound residuals were a principal or 
contributory cause of his death.  

The Veteran sustained a through-and-through gunshot wound to 
the right thigh and hip from Japanese machinegun fire in the 
Philippines in April 1945.  A February 1946 rating decision 
granted service connection for residuals of the gunshot 
wound, assigning a 10 percent disability rating effective 
from December 19, 1945.  A later rating decision in November 
1947 increased the disability rating to 20 percent, effective 
from October 28, 1947.       

The Veteran died on February [redacted], 2006.  A Death Certificate 
filed in March 2006 and certified by Dr. E.W. lists the cause 
of death as lung cancer.  Dr. E.W. later certified a revised 
Certificate of Death with the same date of filing that listed 
"sarcoma of the right buttocks, hip and thigh in the 
location of prior gunshot wound which may have predisposed to 
its development" under "other significant conditions to 
death but not resulting in the underlying cause given in Part 
I," which in this case was lung cancer.      

The Veteran's separation record shows that he served in the 
Army as a rifleman, and received a Combat Infantryman Badge 
and a Purple Heart for his service in the East Indies, New 
Guinea, and Philippines.  His December 1945 separation 
examination report notes the gunshot sound to the right leg 
in April 1945.  The STRs further describe the wound as 
perforating the right thigh and hip, entering the middle one-
third of the thigh and exiting the latter side of the right 
buttock.  There is no indication of lung cancer or any 
pulmonary problems during service.  

Following separation from service, 60 years later, in October 
2005, the Kalispell VAMC referred the Veteran to Dr. W.M.B., 
an oncologist, for possible carcinoma of the lung.  He had 
hemoptysis (coughing up blood) for the past 6 months, but had 
not reported it to the VAMC until September 2005.  A CT scan 
of the lung taken that month showed a mass in the left lobe.  
A biopsy performed in October showed no malignancy, with only 
atypical cells and no definite cancer diagnosis.  Dr. W.M.B. 
noted the Veteran had remote rectal carcinoma in 1992, 
treated with radiation therapy and 5-FU.  He also had a 
lentigo maligna of the left abdominal wall incised in May 
1994.  He quit smoking in 1973.  Dr. W.M.B. made a referral 
to a pulmonologist for a bronchoscopy for a tissue diagnosis, 
as well as for a PET scan, suspecting primary lung cancer.  
The doctor further stated he doubted that the lung cancer was 
related to the original rectal carcinoma, since there was no 
initial liver involvement and negative lymph node disease in 
1992.  

The PET scan performed later that month showed findings 
consistent with primary malignancy in the left upper lobe of 
the lung with metastatic disease to the mediastinum, neck, 
and pelvis versus diffuse metastatic disease related to prior 
colon cancer.  The bronchoscopy conducted in November 2005 
showed a left upper lobe mass with evidence of narrowing of 
the left upper lobe proper, with approximately 50 percent 
obstruction and mucosal irregularity.  Dr. W.M.B. saw the 
Veteran later that day, reviewing the PET scan results.  The 
doctor noted the area highlighted in the scan in the right 
groin area, specifically in the iliac wing, which was 
suggestive of cortical bone destruction consistent with bony 
metastasis.  The doctor further noted that this was in the 
same area that the Veteran incurred a wound in World War II, 
and thus, it was unknown whether this was an old or new 
lesion, but that it did light up on the PET scan.  On 
physical examination, the doctor further noted the scar from 
the shrapnel wound was a little lower than the area 
highlighted during the PET scan.  

Later in November 2005, Dr. W.M.B. reviewed the results of 
the bronchoscopy, which showed non-small cell left upper lobe 
carcinoma.  The doctor doubted that it was related to the 
Veteran's remote colon cancer, but was more typical of 
primary lung cancer.  The question remained as to whether the 
lung cancer was metastatic, given the masses observed in the 
neck and the right pelvic wing, although the doctor noted the 
latter could just be the old war wound.  The doctor ordered 
an MRI to determine whether the other masses were metastatic, 
and stated the likely course of treatment would be 
chemotherapy and radiation.  

Dr. W.M.B. reviewed the MRI results later that month, and 
concluded that the bony destruction observed in the right 
iliac wing was likely compatible with metastasis of the lung 
cancer and was not merely the result of the old gunshot 
wound.  Chemotherapy was begun that day, and the Veteran was 
referred for radiation therapy as well.  

The Veteran continued with chemotherapy and radiation, and in 
January 2006, he noticed a lesion on his right buttock that 
was growing.  It had been there for two weeks and was tender.  
Dr. W.M.B. noted a non-inflamed mass about the size of an 
orange on the buttock, medial to his old shrapnel wound site.  
The doctor ordered an ultrasound and biopsy, which, on review 
in February 2006, revealed a sarcoma most compatible with a 
pleomorphic liposarcoma, that seemed to be unrelated to any 
of his other cancers.  However, the doctor did express 
concern that the pathology of the buttock mass was somehow 
confused by the Veteran's recent chemotherapy and radiation 
therapy, and that it was really the same type of tumor as the 
lung cancer.  In any case, it was noted to progress rapidly 
upon conclusion of radiation and chemotherapy treatment for 
lung cancer.   

The right buttock tumor was excised in mid-February 2006.  On 
examination of the tumor tissue, histologic evaluation was 
unhelpful in determining the origin of the tumor.  However, 
the immunohistochemical stains argued strongly against a 
liposarcoma.  The differential diagnoses included non-small 
cell carcinoma, epithelioid sarcoma, and carcinosarcoma.    

Later that month, the Veteran was admitted to the Kalispell 
Regional Medical Center with shortness of breath and lower 
extremity swelling.  Dr. J.B. recommended palliative measures 
for the Veteran's untreatable lung cancer and recently-
diagnosed sarcomatous tumor of the right hip.  He also 
assessed congestive heart failure secondary to possible 
myocardial ischemia in the setting of underlying coronary 
artery disease.  The Veteran passed away several days later.  

Following the Veteran's death, multiple letters were written 
by Dr. W.M.B. regarding the relationship between the 
Veteran's gunshot wound residuals and his death.  In a March 
2006 letter, the doctor described the right buttock tumor 
that was initially identified as a liposarcoma, but then 
later found to be an epithelioid malignancy with sarcomatous 
features.  Based on the rapid growth of the tumor near the 
site of the previous gunshot wound, the doctor believed there 
was some connection between the previous gunshot wound and 
the fact that the tumor appeared in the local scar area, as 
well as the atypical features that the tumor took on, and its 
rapid growth.  Dr. W.M.B. reiterated in an April 2006 letter 
that the presentation of the lung cancer metastatic disease 
was related to the prior gunshot wound.    

In November 2006, the doctor wrote that the right buttock 
tumor was influenced by the fact that there had been gunshot 
trauma to that area because of the extremely rapid growth of 
the tumor even after the quiescence of the lung cancer after 
treatment, and the peculiar histologic characteristics of the 
tumor.  

In a February 2007 letter, Dr. W.M.B. stated that the 
histology of the right buttock tumor was different from the 
lung histology, but compatible with the previous lung cancer 
metastatic to the hip.  The doctor noted that the Veteran had 
been done with therapy for lung cancer for a year before the 
hip tumor was diagnosed.  He again stated the buttock tumor 
was related to the previous gunshot wound.  Further, the 
Veteran's last hospitalization in February 2006 had been 
related to the hip problem and the new tumor in the previous 
gunshot wound area.  The rapid downhill progression after the 
new buttock lesion was first noticed to the time that he died 
must have been influenced directly by the previous gunshot 
wound injury.  Although the doctor could not rule out the 
possibility that the lung cancer was metastatic to the right 
hip, the previous gunshot wound had some direct impact on the 
clinical course and subsequent death of the Veteran.  

In an April 2007 letter, after reviewing the RO's April 2007 
rating decision confirming the previous denial of service 
connection for cause of death, Dr. W.M.B. stated that, 
although the Veteran's lung cancer would have been terminal 
by itself, the right hip cancer took on a much more 
aggressive nature and a different histology than that found 
in the lungs.  Because of this more aggressive nature of the 
right hip cancer in the area of the previous gunshot wound, 
the doctor said there was a connection between the previous 
wound and the aggressive clinical course of the lung cancer 
and the Veteran's death.  In a June 2007 letter, the doctor 
explained that gunshot wound was related to the rapid growth 
of the metastatic component of the lung cancer, and those in 
combination were partially related to the cause of death.  
Finally, Dr. W.M.B. reiterated his previously expressed 
opinion in a May 2008 letter.  

Dr. J.P.B. also authored a letter in December 2007 after 
being asked his opinion as to whether the gunshot wound was 
related to the Veteran's death.  The doctor stated that the 
anatomical placement of the tumor close to the prior wound 
and nature of the tumor tissue could possibly indicate a 
relationship between the gunshot wound and the tumor, which 
hastened the Veteran's demise.  

Next, VA requested an opinion from its own practitioners, and 
a family nurse practitioner rendered an opinion in October 
2006.  The nurse practitioner conducted a file review and 
consulted with a surgeon and orthopedist, concluding that 
there was no causal connection between the Veteran's residual 
gunshot wound to the hip and the cause of death which was 
determined to be lung cancer.  It was further noted that 
there was also no evidence showing that the gunshot wound 
residuals had any influence in accelerating the Veteran's 
death.  Finally, the metastasis of the lung cancer to the 
right hip/pelvis area was characterized as a random event.  

The same nurse practitioner reviewed the file again in 
December 2007, and her opinion was reviewed by a staff 
physician.  The nurse noted that the revised death 
certificate had not been associated with the claims file in 
October 2006.  The report indicates that the medical 
literature shows that associated and predisposing factors to 
sarcomas included genetic predisposition, gene mutations, 
radiation, chemotherapy, chemical carcinogens, chronic 
irritation and lymphedema.  Further, the records show that 
the Veteran had chemotherapy and radiation for lung cancer, 
and possibly for rectal cancer, although there was no record 
of treatment for that.  (The Board notes that Dr. W.M.B.'s 
records indicate the Veteran had radiation treatment and 
chemotherapy for his rectal cancer.)  The report continued by 
pointing out that, subsequent to the Veteran's radiation 
treatment and chemotherapy, he had developed the mass in the 
right buttock.  Assuming the sarcoma was not genetic, it was 
more likely than not secondary to chemotherapy and radiation 
treatment following the diagnosis of lung cancer.  Further, 
there was no literature to support a contention that the 
gunshot wound was a contributing factor to causing lung 
cancer.  There was no evidence that the lung cancer 
metastasized from the 1992 rectal cancer, nor was there any 
literature to support a claim that the gunshot wound was a 
contributing factor to the 1992 rectal cancer.  However, due 
to the lack of medical records, the nurse practitioner was 
unable to conclude that lung cancer was not secondary to a 
metastatic rectal cancer.  However, it was concluded that it 
is less likely than not that rectal cancer in 1992 was caused 
by the earlier gunshot wound.  Finally, the report concluded 
that it is less likely than not that the right buttock 
sarcoma was cause by, or the result of, the gunshot wound 
which had been sustained 60 years earlier.  

Based on the foregoing oipnions, the Board concludes that the 
preponderance of the evidence weighs against a grant of 
service connection for cause of death.  First, there is no 
evidence or contention that lung cancer was related to active 
service.  Next, the weight of the evidence is against a 
finding that the residuals of the gunshot wound were the 
primary or a contributory cause of the Veteran's death.  

The Board recognizes the sincerity of the claimant's belief 
that the Veteran's death was caused or accelerated by the 
gunshot wound he incurred in service.  Moreover, the Federal 
Circuit Court has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional. 

Similarly, the Court of Appeals for Veterans Claims has held 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See 
also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 
2009) (confirming that, "in some cases, lay evidence will be 
competent and credible evidence of etiology").  However, the 
resolution of issues which involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the appellant has not been shown to have 
the requisite medical knowledge to determine whether the in-
service gunshot wound contributed to either the right buttock 
tumor that developed some 60 years later, or to the 
acceleration of his death.  In this regard, the Board notes 
that evidence of a prolonged period without medical complaint 
or treatment, and the amount of time which has elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(to the effect that service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  Here, a causal or contributory 
relationship between the gunshot wound, the development of 
the right buttock and hip tumors, and the Veteran's death has 
not been established, and indeed, cannot be established by 
the appellant's lay statements.  

Moreover, the Board finds that a connection between the 
gunshot wound and the Veteran's right hip or buttock tumors 
and his death has not been established by the competent 
medical evidence.  In cases such as this, where there are 
conflicting statements or opinions from medical 
professionals, it is within the Board's province to weigh the 
probative value of those opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans 
Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing 
so, the Board does not err by favoring one competent medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In addition, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The Board finds that the opinions of the VA reviewers are 
more probative than those of Dr. W.M.B., or Dr. J.P.B.  In 
this regard, Dr. J.P.B.'s opinion that the right buttock 
tumor could possibly be related to the previous gunshot wound 
is mere speculation, particularly because there was very 
little rationale given for the opinion.  Dr. W.M.B. stated 
that the aggressive progression and histologic nature of the 
right buttock tumor indicated that it was related to the 
previous gunshot wound, and because the tumor in the gunshot 
wound area, considered to be metastatic from the lung cancer 
which ultimately caused the Veteran's death, progressed 
rapidly, the gunshot wound accelerated the cause of the 
Veteran's death.  Moreover, in his February 2007 letter, that 
doctor states that the Veteran had completed treatment for 
lung cancer one year prior to the diagnosis of the right 
buttock tumor; however, this is contradicted by his own 
records, which show that the appearance of the tumor 
coincided with conclusion of radiation and chemotherapy for 
lung cancer.  Here again, the doctor's reasoning is 
speculative and results in the endorsement of a very tenuous 
connection between the Veteran's gunshot wound residuals and 
the cause of his death. 

In analyzing the above opinions, the Board notes thatservice 
connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102.  See Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from a disability was deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(a treating physician's opinion that service "could have" 
precipitated disability found too speculative).  The Court 
has held that such statements indicate a possibility, but not 
a probability, of a nexus.  See also Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (physician's comment couched in 
terms of "may or may not" was held to be speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (favorable 
evidence which does little more than suggest possibility of 
causation is insufficient to establish service connection); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the Veteran "may" have had pertinent 
symptoms also implied "may or may not," and was deemed 
speculative). 


Considering these holdings by the Court of Appeals, the Board 
concludes that the opinions of Drs. J.P.B. and W.M.B. are 
conclusory and speculative in nature, as opposed to the 
thorough and definitive opinions rendered by the VA reviewer.  
Further, even if the Board were to accept Dr. W.M.B.'s 
opinion that the gunshot wound contributed to the rapid 
progression of the right hip and buttock tumors, his opinion 
would not establish that those tumors caused or accelerated 
the Veteran's death, which is listed as due to lung cancer.  
    
The October 2006 and December 2007 VA opinions, by contrast, 
provide detailed bases for the opinions reached and take into 
account the 60-year gap in time between the incurrence of the 
gunshot wound and the development of the right hip and 
buttock tumors.  Moreover, the reviewers consider other 
possibilities of how the gunshot wound could have contributed 
to the Veteran's death, such as whether the gunshot wound 
contributed to the cause of rectal or lung cancer.  

Thus, although the Board is sympathetic with the claimant's 
loss of her husband, who served his country bravely, there is 
a lack of competent evidence to warrant a favorable decision.  
The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to resolve in the Veteran's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, supra.


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


